Citation Nr: 1634509	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-36 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Evaluation in excess of 10 percent from October 23, 2008 and 50 percent from December 16, 2015 for primary insomnia with depression.

2.  Entitlement to service connection for sleep apnea, including as secondary to service-connected primary insomnia.
 
3.  Entitlement to service connection for post-inflammatory hyperpigmentation or dyschromia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1996.

This matter came before the Board of Veterans' Appeals  (the Board) on appeal from April 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the April 2009 rating decision, the RO granted service connection for primary insomnia and assigned a noncompensable disability evaluation, effective October 23, 2008, as well as denied the claim for service connection of a skin disorder.  In the February 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea. 

During the appeal, a July 2010 rating decision granted an increased, 10 percent disability evaluation for the Veteran's primary insomnia, effective October 23, 2008. 

By a January 2014 Board decision, the Board denied a disability rating in excess of 10 percent for service-connected primary insomnia and denied service connection for sleep apnea.  The Veteran appealed to the Court of Appeals for Veteran Claims (Court).  The parties then entered into a Joint Motion for Remand (JMR) in October 2014 in which they agreed to vacate the Board's January 2014 rating decision as to those issues and return the case to the Board.  The Court granted that motion.

In the January 2014 Board decision, the Board also remanded the claim for service connection for a skin disorder for additional development. 

In March 2015, the Board entered a decision granting service connection for pseudofolliculitis barbae, and remanding issues of evaluation in excess of 10 percent for primary insomnia, entitlement to service connection for post-inflammatory hyperpigmentation or dyschromia, and entitlement to service connection for sleep apnea, including secondary to service-connected primary insomnia.

In December 2015, the RO entered a rating decision granting an increased rating for primary insomnia to 50 percent effective December 16, 2015.

The Veteran has not indicated that he agrees with the increased ratings which took place during the appeal for insomnia.  Therefore, the grant of a higher rating is not a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the Veteran's description of the claim, symptoms, and the other recorded information.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the evidence of record, the Board has broadened the increased rating claim for insomnia on appeal to include depression, as reflected in the title page.

In May 2016, the Veteran indicated he waived his right for RO adjudication of new evidence added to the claims file since the last SOC.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issue of service connection for hyperpigmented skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From October 23, 2008 to August 28, 2014, the Veteran's insomnia disability most closely corresponds with chronic fatigue syndrome which waxes and wanes, but results in period of incapacitation of at least one but less than two weeks total duration per year.  There is no indication that the symptoms cause incapacitation for two weeks or more.

2.  From August 28, 2014 to December 16, 2015, and from December 16, 2015 to present, the Veteran's insomnia manifested with depression and the conditions resulted in occupational and social impairment with reduced reliability and productivity.  There is no indication that the Veteran's symptoms restrict routine daily activities to less than 50 percent of the pre-illness level or incapacitate him, or cause occupational and social impairment, with deficiencies in most areas.

3.  The preponderance of the evidence is in favor of finding that the Veteran has a sleep apnea disability that is etiologically related to a disease, injury, or event which occurred in service and/or caused or aggravated by service-connected insomnia disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for the Veteran's primary insomnia have not been met from October 23, 2008 to August 28, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.88b, Diagnostic Code 6354 (2015).

2.  From August 28, 2014 to December 16, 2015, an increased rating to 50 percent, but no higher, is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.88b, Diagnostic Codes 6354-9410 (2015).

3.  For the period from December 16, 2015 to present, the Board finds no rating higher than 50 percent appropriate.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.88b, Diagnostic Codes 6354-9410 (2015).

4.  Service connection for a sleep apnea disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Insomnia Increased Rating

Veterans Claims Assistance Act of 2000 (VCAA)

In this case, in regard to the increased rating for insomnia appeal, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, several VA examinations were conducted during the course of the appeal.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, the evidence supports a staged rating.

The Veteran is currently assigned a 10 percent disability rating from October 23, 2008 and 50 percent disability rating from December 16, 2015 for primary insomnia by analogy to Diagnostic Codes 6354-9410.  See 38 C.F.R. § 4.20  (2013) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous). 

Under Diagnostic Code 6354, a 10 percent rating is assigned for chronic fatigue syndrome which waxes and wanes, but results in period of incapacitation of at least one but less than two weeks total duration per year; or for symptoms controlled by continuous medication.  A 20 percent disability is assigned under this Code for symptoms which are nearly constant and restrict daily activities by less than 25 percent of pre-illness level; or, which wax and wane, resulting in incapacitation of at least two but less than four weeks total duration per year.  A 40 percent is assigned for symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned for symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  See 38 C.F.R. § 4.88b.

Under Diagnostic Code 9410 for other specified anxiety disorder, the ratings schedule is as follows:

0 percent:  A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

10 percent:  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

30 percent:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130.

Facts

At the March 2009 VA examination for mental disorders, the Veteran reported that he sleeps 3 to 5 hours nightly and his energy is low, but this does not result in significant distress or impairment.  He reported no problems with activities of daily living.  He stated that he missed less than one week at his full time job in the past year due to his primary insomnia and resulting fatigue.  Although the Veteran reported fatigue due to his poor sleep, the only impact on his employment was that he could not work overtime as a result of insomnia and fatigue.  The diagnosis was primary insomnia that causes no more than mild or transient decreases in work efficiency and ability to perform occupational tasks; the Veteran reported that his poor sleep resulted in fatigue, which prohibited him from working overtime. 

A May 2009 treatment note from Jacksonville Heart Sleep Center noted that the Veteran's excessive daytime sleepiness was most likely related to insufficient total sleep time due to maintenance insomnia.  The examiner stated he was unable to identify contributing psychiatric issues, and the diagnosis may be physiologic insomnia, and sleep-disordered breathing was a possibility.  Obstructive sleep apnea was later diagnosed after diagnostic testing.  The Veteran denied stress, anxiety, or rumination, but reported depression.  He was noted as taking prescription nighttime sleep aid.  In July 2009, the Veteran's daytime fatigue was considered likely due to shift work and poor sleep efficiency. 

At the December 2009 VA examination for respiratory diseases, the examiner diagnosed mild sleep apnea.  The Veteran reported the use of Ambien as necessary for sleep, although he found it of minimal use.  There was a negative impact found on daily activities, CPAP was recommended, and significant effects on occupation, decreased concentration, weakness, fatigue, daytime hypersomnolence, snoring, and sleep disruption were noted.

VA treatment records dated 2003 to 2010 show a history of chronic fatigue syndrome. 

In May 2012, the Veteran indicated he suffers from social impairment, chronic worry, irritability, short term memory loss, and insomnia.

In May 2013, through an informal hearing presentation, the Veteran indicated his belief that consideration under Diagnostic Code 6874 for sleep apnea is appropriate to rate his insomnia disability.  He argued that functions affected and symptomatology are more closely analogous to sleep apnea than psychiatric disability, as the condition results in poor sleeping and daytime fatigue, but the Veteran does not otherwise suffer from psychiatric symptoms.  He requested a 30 percent rating under DC 6874 for "persistent daytime hypersomnolence," as daytime fatigue was his primary complaint.

In October 2013 the Veteran appeared for a VA mental disorder exam.  Axis I primary hypersomnia was diagnosed, with hypersomnolence in the daytime with decreased concentration, initiation and middle insomnia to a less degree.  The examiner stated that the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  No other mental disorder was found, and no symptoms attributed to another mental disorder were noted.

Depression was documented in August 2014 Jacksonville VAMC records, as the Veteran reported depression caused by his divorce, and symptoms of insomnia, loss of appetite, irritability, poor concentration, crying, and loss of interest.  The Veteran was diagnosed with recurrent, moderate major depression without psychotic features by a VA staff psychiatrist.

A December 2015 VA examination for mental disorder was conducted.  Insomnia and unspecified depressive disorder were diagnosed by a VA psychologist.  It was noted that sleep apnea and non-compliant CPAP use complicated the diagnosis.  It was noted that it was impossible to differentiate which symptoms are attributable to insomnia and depression, as insomnia is a facet of depression and it is impossible to determine the degree of insomnia present before depression is factored in, as well, sleep apnea is a complicating factor.  The examiner found occupational and social impairment with reduced reliability and productivity.  The examiner noted that the main complaint is feeling tired and sluggish which could be multifactorial in etiology.  The examiner noted that the depression was documented in the August 2014 Jacksonville VAMC records, as described above.  The Veteran reported he was unemployed and occasionally does yard work for neighbors.

The Veteran appeared for a sleep study in February 2016 at the Gainesville VAMC.  He reported he has daytime sleepiness and sleeps 3.5 hours nightly.  It was noted that the Veteran was taking Wellbutrin for depression which was well controlled.

In a March 2016 DBQ, insomnia with daytime somnolence was noted.

Analysis

Upon review of the evidence, the Board finds a staged rating appropriate in this case.  From October 23, 2008 to August 28, 2014, the Board finds a 10 percent rating appropriate; no increased rating is warranted.   The Board finds an increased rating from 10 to 50 percent warranted from August 28, 2014 to December 16, 2015.  For the period from August 28, 2014 to December 16, 2015, and from December 16, 2015 to present, the Board finds no rating higher than 50 percent appropriate.  

From October 23, 2008 to August 28, 2014, the Veteran's symptoms correspond with a 10 percent rating under Diagnostic Code 6354, assigned for chronic fatigue syndrome which waxes and wanes, but results in period of incapacitation of at least one but less than two weeks total duration per year; or for symptoms controlled by continuous medication; a higher rating is inappropriate.  The evidence of record does not show that he experiences fatigue which restricts activities or which results in incapacitation of at least two weeks per year.  At the March 2009 VA examination, the Veteran reported that he missed less than one week at his full time job in the past year.  Although the Veteran reported fatigue due to his poor sleep, the only impact on his employment was that he could not work overtime; no impact on his regular full-time employment has been reported.  Moreover, he does not require continuous medication; at the December 2009 VA examination, the Veteran reported the use of Ambien for sleep on an as-needed basis.  None of the Veteran's private or VA treatment records shows that the Veteran missed any time from work or was otherwise incapacitated due to his insomnia and resulting fatigue.  The Board has also considered a higher rating under DC 9410 from October 23, 2008 to August 28, 2014, but finds no indication of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, to fit the 30 percent criteria.

The Veteran currently receives a 50 percent rating from December 16, 2015 to present for primary insomnia with depression.  As the record reflects that the depression was first diagnosed August 28, 2014, and the December 2015 VA examiner stated that the depression and insomnia were impossible to distinguish, the Board gives the benefit of the doubt and finds an increased rating from 10 to 50 percent warranted from August 28, 2014 to December 16, 2015.  For the period from August 28, 2014 to December 16, 2015, and from December 16, 2015 to present, the Board finds no rating higher than 50 percent appropriate.  

The Board acknowledges that the Veteran reported at times depressed mood prior to August 2014.  However, August 28, 2014 is the first indication of a psychiatrist making a diagnosis of depression; the Veteran is not competent to diagnosis himself with depression.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also 38 C.F.R. § 4.125(a) (directing that, for VA compensation purposes, the diagnosis of a mental disorder must conform to DSM-IV).

Under Diagnostic Code 6354, a 60 percent rating is assigned for symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  There is no indication that the Veteran's symptoms of insomnia with depression restrict routine daily activities to less than 50 percent of the pre-illness level or incapacitate him six years or more yearly.  Under Diagnostic Code 9410, there is no indication of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds no increased rating available under either criterion, with reasoning that no deficiencies were noted in the Veteran's thought process and judgment, no suicidal or homicidal ideation was found, the Veteran's hygiene is intact, and no obsessive rituals, panic attacks, hallucination, impaired speech, or excessive anxiety were found.  

In summary, the Board finds that no increased rating is appropriate higher than 10 percent from October 23, 2008 to August 28, 2014, and that a 50 percent rating, but no more, is warranted from August 28, 2014 present.

Extraschedular Considerations

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's insomnia with depression disability so as to warrant the assignment of a higher evaluation than described above.  There is no showing that the Veteran's disability is manifested by symptomatology not contemplated by the rating criteria.  Accordingly, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Rice Considerations

The Veteran has indicated in the VA treatment records and December 2015 VA examination that he is unemployed/ retired.  However, there is no indication that he is not working due to his service-connected disabilities.  Therefore, TDIU is not raised at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  

Service Connection for Sleep Apnea

The evidence of record supports that the Veteran has a present sleep apnea disability and is at least in equipoise as to if that disability was incurred in service.   

The Veteran's Service Treatment Records (STRs) reflect complaint and treatment of sleep disorder in service.  

In regard to the Veteran's claim for service connection for sleep apnea, a December 2009 VA examination and January 2010 addendum opinion were provided.  After examination, the December 2009 examiner found that it was not possible to relate the Veteran's obstructive sleep apnea to service without resorting to speculation.  In the January 2010 addendum, the VA examiner found that the Veteran's sleep apnea is not related to his service-connected insomnia, as insomnia does not cause sleep apnea, and there is no pathophysiological basis for the Veteran's claim.  She noted that obstructive sleep apnea is a common respiratory disease due to upper respiratory obstruction, mostly found among males ages 18 to 60.  

In November 2015, the examiner opined that the Veteran's sleep apnea is not aggravated by his service-connected primary insomnia.  As rationale, the examiner stated that the physical condition of sleep apnea is not due to or aggravated by the psychological condition of insomnia, and described the physical condition/ pathophysiology of sleep apnea.  The examiner stated that insomnia does not cause or aggravate the sleep apnea pathophysiology, as there is no physical mechanism for this to occur, and insomnia might actually improve the sleep apnea as the individual would be awake and more alert thus not sleeping deeply and halting respiration.

In March 2016, the Veteran submitted a DBQ for sleep disorders by private physician Dr. J.W.B., who stated that the service-connected insomnia disorder could more likely than not cause obstructive sleep apnea.  He stated that the Veteran has a history of sleep disturbance in the military, and the Veteran presently has sleep disturbance and chronic sleep impairment even while wearing the CPAP and continued to wake up even while using the CPAP.  The physician indicated review of the Veteran's September 2015 sleep study in rendering his opinion.

As such, the VA examiner could not opine an opinion as to direct service connection without resorting to speculation, and posited a negative nexus opinion as to secondary service connection to insomnia, and the March 2016 private physician's opinion is a positive nexus opinion as to secondary service connection to insomnia, creating equipoise of the evidence.

In weighing both opinions, the Board notes that the VA examiner was unable to opine as to direct service connection without resorting to speculation, as the Veteran described sleep disturbance in the STRs which may be insomnia or sleep apnea.  In regard to the negative nexus opinion as to secondary service connection, the Veteran has described restless and fitful sleep due to his insomnia and constant waking up.  The Board finds these lay statements contradict the VA examiner's statement that insomnia might actually improve the sleep apnea as the individual would be awake and more alert thus not sleeping deeply and halting respiration.  From the Veteran's statements and March 2016 private physician's opinion, the evidence suggests that the insomnia at least as likely as not does aggravate the sleep apnea, rendering it more difficult to use the CPAP machine which treats the sleep apnea.

In light of the evidence as so stated, speculative, negative and positive nexus medical opinions, with the Veteran's statements which contradict the rationale offered by the VA examiner in rendering her negative nexus opinion, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from a sleep apnea condition as caused by his service or caused or aggravated by his insomnia.

When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Having resolved any doubt in favor of the Veteran, the Board concludes service connection for a sleep apnea disability is warranted.


ORDER

From October 23, 2008 to August 28, 2014, a rating in excess of 10 percent is denied.

From August 28, 2014 to December 16, 2015, an increased rating to 50 percent, but no greater, is granted.  

From December 16, 2015 to present, a rating in excess of 50 percent is denied.  

Entitlement to service connection for a sleep apnea disability is granted.


REMAND

In regard to entitlement to service connection for post-inflammatory hyperpigmentation or dyschromia, the Board finds an additional VA examination is required.

In July 2011, a dermatology consult note stated the Veteran suffered from discoloration which began after using headgear in service.

During a March 2014 VA examination, the Veteran reported using chemicals to clean in service, and wearing goggles over his face, which he stated caused over time caused discoloration on his face.  He stated his face was swelling periodically and was irritated.  The examiner, noting that limited STRs were available, stated that an etiology opinion would be speculative.

In November 2015, the same VA examiner's opinion was obtained, with the benefit of additional STRs added to the claims file.  She stated that the Veteran's inflammatory hyperpigmentation/dyschromia is less likely as not due to service.  She stated that STRs and medical records within two years of release are silent for a hyperpigmented skin condition.

The Court has found that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies on the absence of evidence in the service treatment records to provide a negative opinion. See Dalton v. Nicholson, 21 Vet. App. 23, 39-40   (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (once VA undertakes to provide a medical opinion, it must provide one that is adequate).

Further, the record raises the possibility that the hyperpigmentation related to the service-connected the pseudofolliculitis barbae.   An August 2010 private treatment record notes "smooth hyperpigmented patches... special conditions that are characteristic of pseudofolliculitis with pinpoint papular acneiform lesions with intermixed pinpoint keloidal scars" on the bilateral neck.  The record also noted "eruption on forehead and cheeks" which began in the Navy.

Therefore, the Board finds another VA examination required, to consider the Veteran's lay statements and the possibility that the service-connected pseudofolliculitis barbae caused, aggravated, or is otherwise related to the post-inflammatory hyperpigmentation or dyschromia on appeal.

Accordingly, the case is REMANDED for the following action:

1. The entire claims file should be made available to the examiner, who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with offering a medical opinion.  A detailed history of relevant symptoms should be reviewed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. 

If in-person examination is deemed required by the examiner to answer the below questions, one should be scheduled.

(a)  An addendum opinion should be offered, as to whether it is at least as likely as not (a 50 percent or greater probability) that the current post-inflammatory hyperpigmentation/dyschromia disability had its onset in service or is otherwise related to an event or incident in service.  The Veteran's lay statements must be considered in the rationale, specifically:

In July 2011, a dermatology consult note stated the Veteran suffered from discoloration which began after using headgear in service.  As well, during a March 2014 VA examination, the Veteran reported using chemicals to clean in service, and wearing goggles over his face, which he stated caused over time caused discoloration on his face.  He stated his face was swelling periodically and was irritated.  

(b)  As well, please opine as to whether the service-connected the pseudofolliculitis barbae caused, permanently aggravated, is part in parcel to, or otherwise related to, the claimed post-inflammatory hyperpigmentation/dyschromia disability.   

Particular attention is invited to the August 2010 private treatment record which notes "smooth hyperpigmented patches... special conditions that are characteristic of pseudofolliculitis with pinpoint papular acneiform lesions with intermixed pinpoint keloidal scars" of the bilateral neck.  The record also noted "eruption on forehead and cheeks" which began in the Navy.

2.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's service connection claim for current post-inflammatory hyperpigmentation/ dyschromia disability.  If the Veteran's claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last adjudication.  Allow an appropriate period of time for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


